DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I and species, claims 1 and 2 species L1, without traverse in their reply dated 8/15/2022 is acknowledged. Claims 3-8 were withdrawn. Claims 1 and 2 are pending and considered on the merits below.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The use of the terms BRUKER®, VARIAN®, AGILENT®, and BIOTAGE® [0034], which is a trade name or a mark used in commerce, has been noted in this application. The whole term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: put a period “.” at the end of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abebe et al. (GREEN CHEMISTRY LETTERS AND REVIEWS 2018, VOL. 11, NO. 3, 237–245).
Regarding claim 1, Abebe describes a compound having the formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Table 4 compound “4”).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (Molbank 2017, 2017, M955; doi:10.3390/M955).
Regarding claim 1, Perkins describes a compound having the formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(scheme 1 compound “L”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abebe et al. (GREEN CHEMISTRY LETTERS AND REVIEWS 2018, VOL. 11, NO. 3, 237–245) in view of Sen et al. (Eur. J. Inorg. Chem. 2015, 1383–1389).
Regarding claim 2, Abebe describes a compound having the formula of L1 (Table 4 compound “4”) and that these compounds have availability as “‘turn-on’ sensors” (page 237).
However Abebe is silent to L1-Al3+ salt: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 
Sen describes a similar compound (scheme 3 “L’-Al complex”). Sen further describes that it is advantageous to use rhodamine compounds with N-N= bonding as this results in “the coordination of Al3+ ions to L, a rotation about the N–N bond results in the cis– trans conformational isomerization from L to L’” (page 1383),  which provides an enhanced fluorescent signal. This suggest motivation to use these compounds to bond Al3+ ions, as the compounds would be beneficial in the ion’s fluorescent detection.
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to incorporate Al3+ into the compound of Abebe as suggested by Sen because this would provide an enhanced fluorescent signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797